ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims 1-12 is a system having the combination of the pressure relief of fluid in the fluid chamber with the first valve seat with the first fluid path is a first groove extending lengthwise along the first contact surface between the chamber and the passage in the open position with the rest of the system as cited in claim 1.  The primary reason for the allowance of the claims 13-16 is a system having the combination of the pressure relief of fluid in the fluid chamber with first and second fluid paths with the first fluid path extending at least partially into the first valve portion and the second fluid path extends at least partially in to the second valve portion with the rest of the system as cited in claim 13.  The primary reason for the allowance of the claims 17-20 is a system having the combination of the pressure relief of fluid in the fluid chamber with first and second valve portions each with a bore that are disposed along the passage in the open position with the details of the first fluid path with the rest of the system as cited in claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921